Title: To George Washington from Samuel Griffin, 14 May 1794
From: Griffin, Samuel
To: Washington, George


               
                  
                  Wednesday 14th May 1794
               
               Mr Griffin presents his most respectfull Compliments to the President of the United States. he sincerely hopes that the President does not suppose, that Mr G. recommended Mr Brown, in preference to Capt. Dale, Mr G. can assure the President that far from his entertaining an Idea of that kind, that had he the power of making the appointments, Capt. Dale would be one of the very first Men in the United States that he would fix on for a Command in the Navy.
            